DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 March 2021 has been entered.

Specification
The disclosure is objected to because of the following informalities:
Reference number 26 has been used to indicate a bearing housing, a bearing assembly and an assembly.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, 
or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 2, 3, 16, 17, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ursi et al., U.S. 9,903,185 (cited by applicant).
Ursi et al. discloses an outer gun body (fig 1, 102); an inner gun body (fig 1, 104) concentrically disposed (col. 3, lines 34-36) in the outer gun body (102); one or more explosive charges (col. 2, lines 52-56) coupled to the inner gun body (104); a collar (fig 2, 108) having a cavity; a bearing assembly (fig 2, 110) at least partially disposed in the cavity of the collar (108) such that the inner gun body is rotatable (col. 2, lines 58-65) relative to the outer gun body; and one or more weights (fig 8, 240), wherein the inner gun body is rotatable by the weights via the bearing assembly based on gravity (col. 2, lines 58-65) acting on the one or more weights.
Ursi et al. discloses the bearing assembly (110) comprises a bearing housing (outer race of 110), and one or more bearings (un-numbered roller bearings or spherical elements shown in figure 2; col. 3, lines 55-57) disposed within the bearing housing (the outer race).
Ursi et al. discloses a support member (fig 2, hub 114), wherein the bearing assembly (110) is disposed between the collar (108) and the support member (114), such that the inner gun body is rotatable relative to the outer gun body.
Ursi et al. discloses the bearing assembly (110) is supported on a smaller first diameter portion (114) and the support member having a larger second diameter portion (portion adjacent the bearing).
Ursi et al. discloses the inner gun body (104) comprises one or more charge openings (fig 1, un-numbered openings; col. 2, lines 52-56) configured to receive at least one of the one or more explosive charges.
Ursi et al. discloses a second collar (4, 108 at both ends of the inner gun body; col. 3, lines 52-55), second bearing assembly (110) and a second support member (114).
Ursi et al. discloses an insulated electrical contact (col. 2, lines 54-58; electrical wiring and cords are inherently insulated) configured to transmit electricity to the gun system.

Ursi et al. discloses the inner gun body (104) includes predefined locations (fig 8, distributed locations about the inner tube 104) to affix the one or more weights (240) to the inner gun body.
Ursi et al. discloses explosive charges (col. 2, lines 54-58) have a predefined orientation (relative to gravity within the outer gun body 102) relative to the outer gun body.
Ursi et al. discloses the inner gun body (104) is a cylindrical tube comprising one or more charge openings fig 1, un-numbered openings along 104), and wherein the one or more explosive charges are disposed in the one or more openings at predetermined orientations.

Claims 1, 4, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George et al., U.S. 2003/0098158.
George et al. discloses an outer gun body (fig 2, 36); an inner gun body (fig 2, 34) concentrically disposed in the outer gun body; one or more explosive charges (fig 2, 32) coupled to the inner gun body; a collar (fig 7, 92; [0043], [0044]); a bearing assembly (fig 7, 84, 90, 88) at least partially disposed in the collar (92) such that the inner gun body is rotatable ([0007]) relative to the outer gun body; and one or more weights (54, [0033]), wherein the inner gun body is rotatable by the weights via the bearing assembly based on gravity acting on the one or more weights ([0034]).
George et al. discloses an end contact (detonating cord assembly 46; [0031]) configured to transmit the electricity to the gun system, wherein the end contact is at least partially disposed through, the collar (92) and the bearing assembly (84, 90, 88).
George et al. discloses weights (54) are fixed within a cavity (the interior; [0035]) of the inner gun body (34).
.

Allowable Subject Matter
Claims 5, 6, 20, 21, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
10 March 2021
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676